DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed February 18th, 2022 has been entered. Claims 1-6 and 8-16 remain
pending in the application. Applicant’s amendments to independent claim 1 has overcome
each and every rejection previously set forth in the Final Office Action mailed December 8th, 2021.

Response to Arguments
	Applicant’s Remarks on Pages 9-13, filed February 18th, 2022, with respect to “Claim Rejections – 35 U.S.C. § 102” have been fully considered and are persuasive. In particular, Examiner agrees that the amendments and arguments presented for amended, independent claim 1 and independent claims 13 and 16 overcome the prior art of record and also render moot rejections for the associated dependent claims. Therefore, the previous rejections under 35 USC § 102 and 103 set forth in the Final Office Action mailed December 8th, 2021, have been withdrawn.

Allowable Subject Matter
Claims 1-6 and 8-16 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	Enke; Joseph Anthony, et al. (US 20170006340; hereinafter Enke; already of record) as previously applied to amended claim 1, and independent claims 13 and 16, does not disclose or teach the predefined sequence set forth in amended Claim 1 or independent claims 13 and 16.  

	On page 13 of Applicants’ Remarks, applicant argues that Independent Claims 13 and 16 are also allowable due to their similarities to amended Independent Claim 1. The examiner agrees that Independent Claims 13 and 16 are analogous to amended Independent Claim 1 and are therefore allowable. 
	Additional reference(s) considered, Byers et al. (US 9540121), discloses the use of a pre-flight test for a UAV but does not follow the same sequence described in amended Independent Claim 1.
	Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.R.L./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        3/8/2022